[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an underinsured motorist action in which the defendant alleges that coverage is barred by a provision of the policy which states "We do not provide Uninsured Motorist Coverage for property damage or bodily injury sustained by any person: (1) if that person or the legal representative settles the bodily injury or property damage claim without our consent."
An action brought on these grounds can only be maintained when all the other applicable insurance coverage is exhausted. The defendant could not conceivably have any grounds to withhold their consent to a settlement for the limits of the policy. The contract provision of the policy does not apply to these circumstances and the evils it is designed to prevent are not a possibility in this case. The lack of consent to a settlement for the policy limits does not prejudice the defendant and in this case is not a valid defense to the plaintiff's claims.
The Motion to Strike the Special Defense is therefore granted.
O'KEEFE, J.